DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0063339 (“Burak”) in view of U.S. Patent Pub. 2016/0380176 (“Kishino”).
Claim 1
Burak discloses an acoustic wave device comprising: a support substrate (substrate 108); a piezoelectric substrate directly or indirectly bonded on the support substrate (piezoelectric substrate 103), a surface including protruding portions and/or recessed portions being interposed between the piezoelectric substrate and the support substrate (suppression surface 109); a first acoustic wave resonator including first electrode fingers, an average pitch of the first electrode fingers being a first pitch, the first acoustic wave resonator being disposed on the piezoelectric substrate in a first region where an average interval between the protruding portions and/or the recessed portions in a direction in which the first electrode fingers are arranged is a first interval (Figs. 1A and 3, paragraph [0085], resonators 301); and a second acoustic wave resonator including second electrode fingers, an average pitch of the second electrode fingers being a second pitch, the second acoustic wave resonator being disposed on the piezoelectric substrate in a second region where an average interval between the protruding portions and/or the recessed portions in a direction in which the second electrode fingers are arranged is a second interval, the second interval being different from the first interval (Figs. 1A and 3, paragraph [0085], resonators 302).  
	Burak discloses resonator electrodes having a pitch but does not appear to explicitly disclose the second pitch being different from the first pitch. 
	Kishino discloses a similar acoustic wave element including a first and second acoustic wave resonators where the second pitch of the second electrode fingers is different from the first pitch of the first electrode fingers (paragraph [0119]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the second pitch being different from the first pitch, as disclosed by Kishino, into the device of Burak, for the purpose of adjusting the resonant frequency of different portions of the device (Kishino, paragraphs [0119-0121]).

Claim 2
Burak in view of Kishino discloses the acoustic wave device according to claim 1, wherein the first pitch is less than the second pitch, and the first interval is less than the second interval Kishino, paragraph [0119]).  

Claim 3
Burak in view of Kishino discloses the acoustic wave device according to claim 1.
Burak in view of Kishino does not appear to explicitly disclose wherein the first interval is equal to or greater than 1.2 times the first pitch and equal to or less than 2.8 times the first pitch, and the second interval is equal to or greater than 1.2 times the second pitch and equal to or less than 2.8 times the second pitch.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the intervals wherein the first interval is equal to or greater than 1.2 times the first pitch and equal to or less than 2.8 times the first pitch, and the second interval is equal to or greater than 1.2 times the second pitch and equal to or less than 2.8 times the second pitch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to optimize the first and second interval for the purpose of adjusting the resonant frequency of different portions of the device.

Claim 4
Burak in view of Kishino discloses the acoustic wave device according to claim 1, wherein heights of the protruding portions and/or depths of the recessed portions in the first region are equal to or greater than 0.2 times the first pitch, and heights of the protruding portions and/or depths of the recessed portions in the second region are equal to or greater than 0.2 times the second pitch (Kishino, paragraph [0124]).  


Claim 8
Burak in view of Koshino discloses a filter comprising: the acoustic wave device according to claim 1 (Burak, paragraph [0022], filter).  

Claim 9
Burak in view of Koshino discloses a filter comprising: the acoustic wave device according to claim 2, wherein the first acoustic wave resonator is a series resonator connected in series between a first terminal and a second terminal (Burak, Fig. 3, paragraph [0085], series 301), and the second acoustic wave resonator is a parallel resonator connected in parallel between the first terminal and the second terminal (Burak, Fig. 3, paragraph [0085], parallel 302).  

Claim 10
Burak in view of Koshino discloses a multiplexer comprising: the filter according to claim 8 (Burak, paragraph [0085]).  

Claim 11
Burak in view of Koshino discloses a multiplexer comprising: the filter according to claim 9 (Burak, paragraph [0085]).  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0063339 (“Burak”) in view of U.S. Patent Pub. 2016/0380176 (“Kishino”).
Claim 5
Burak in view of Kishino discloses he acoustic wave device according to claim 1.
Burak in view of Kishino does not appear to explicitly disclose further comprising: an insulating layer between the support substrate and the piezoelectric substrate, wherein the surface is an interface between the support substrate and the insulating layer.  
Bi discloses a similar resonator device including a piezoelectric layer and substrate layer separated by an insulating layer (Fig. 1, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an insulating layer between the support substrate and the piezoelectric substrate, wherein the surface is an interface between the support substrate and the insulating layer, as disclosed by Bi, into the device of Burak in view of Kishino, for the purpose of isolating the piezoelectric layer from thermal effects (Bi, paragraph [0025]).

Claim 6
Burak in view of Kishino, further in view of Bi discloses the acoustic wave device according to claim 5, wherein a temperature coefficient of an elastic constant of the insulating layer is opposite in sign to a temperature coefficient of an elastic constant of the piezoelectric substrate (Bi, paragraph [0025]).  

Claim 7
Burak in view of Kishino, further in view of Bi discloses the acoustic wave device according to claim 5.
Burak in view of Kishino, further in view of Bi does not appear to explicitly disclose wherein an average distance between a surface, on which the first electrode fingers are disposed, 22Docket No.: 0855.1037 of the piezoelectric substrate and the surface in the first region is less than four times the first pitch, and an average distance between a surface, on which the second electrode fingers are disposed, of the piezoelectric substrate and the surface in the second region is less than four times the second pitch.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the distances wherein an average distance between a surface, on which the first electrode fingers are disposed, 22Docket No.: 0855.1037 of the piezoelectric substrate and the surface in the first region is less than four times the first pitch, and an average distance between a surface, on which the second electrode fingers are disposed, of the piezoelectric substrate and the surface in the second region is less than four times the second pitch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to optimize the first and second interval for the purpose of appropriately restricting spurious wave modes corresponding to the required resonant frequency through the device (Burak, paragraph [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853